                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DMSION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
V.                                                  )       4:18CR276
                                                    )
JEMARIO ANQUAN SCOTT,                               )
                                                    )
        Defendant.                                  )


                                           ORDER

       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties' motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf

of the defendant, Jamario Anquan Scott, are dismissed.



                                             SO ORDERED, thi� day of October 2019.




                                              HRISTO HERL. RAY
                                             UNITED STATES MAGISTRAT JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
